Citation Nr: 1226545	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating for service-connected diabetes mellitus, type II, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1957 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected diabetes mellitus, type II, currently rated as 20 percent disabling.  The Board has determined that before the case can be adjudicated on the merits, additional development is required.

In a July 2009 statement filed in connection with his diabetes mellitus, type II, claim, the Veteran indicated that there are relevant records from the Beckley, West Virginia, VA Medical Center (VAMC).  While treatment notes from the Beckley 
VAMC are of record, the most recent records from this facility are dated September 2006.  These records do not address the Veteran's diabetes mellitus, type II, as private treatment notes show he was not diagnosed until June 2008.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, any outstanding VA treatment records should be obtained on remand.

Additionally, the Board notes that the Veteran's most recent VA examination pertaining to his diabetes mellitus, type II, is approximately three years old.  On remand, a new examination should be obtained to determine the current severity of the Veteran's disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to his diabetes mellitus, type II, from the Beckley, West Virginia, VAMC, or any other identified VA facility, from March 2006 to present.  Any negative responses should be noted in the file.

2.  Schedule the Veteran for a VA examination to assess the current severity of his diabetes mellitus, type II.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  

The examiner should be asked to provide a statement as to whether the Veteran's diabetes mellitus causes regulation of activities.  If regulation of activities is determined, the examiner should identify the specific diabetic symptoms which cause the regulation of activities.  He/she is also asked to clearly indicate if the Veteran's diabetes requires hospitalization, and/or the number of visits per month the Veteran is required to see a diabetic provider.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



